DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 22, 28, 29, 31, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHULER (US 2010/0066170) in view of POLLACK (US 2009/0066287).
	Regarding claim 1, SCHULER discloses an electric vehicle charging station for charging electric vehicles (¶ 0003, 0014) to be installed in a residence (¶ 0012), wherein the electric vehicle charging station is to be coupled through a main circuit breaker (¶ 0005, 0006, 0012, 0013, 0045) in an electrical service panel (22, Fig. 1) of the residence with a set of one or more service drop power lines that provide electricity from a power grid (“Mains”, Fig. 1) to the electric vehicle charging station (¶ 0055, 0090), the electric vehicle charging station comprising: 
 	a charging point connection (88, Fig. 5; see also connection at variable load 24a in Fig. 1, which is an electric vehicle) to couple an electric vehicle (¶ 0003, 0014) with the set of service drop power lines through an electrical circuit (¶ 0092, 0093); 

 	a receiver (26, Fig. 1; also part of 70, Fig. 5; ¶ 0068, 0069, 0076, 0077, 085) to receive energy readings from one or more current monitors attached to one or more electrical circuits of the residence (52, Fig. 5; the current monitors are connected to electrical circuits of the residence that distribute power) that measure current flowing on one or more electrical circuits of the residence (this is not the equivalent of measuring the individual current drawn by each circuit; the station “measures current” in fixed loads 24; ¶ 0079: “senses the current flowing through the distributor 22 to the plurality of load circuits 24”; ¶ 0086), wherein each received energy reading indicates (“indicate" is not the equivalent of directly measuring) an amount of current that a corresponding current monitor has monitored being drawn through the one or more electrical circuits from the set of service drop power lines (as shown in Fig. 1, the circuits of fixed loads 24 each draws current that is "separate and apart" from current drawn by the circuit of 24a; this amount of current is “indicated” by the at least one current monitor 52, which “senses the current flowing through the distributor 22 to the plurality of load circuits 24”, ¶ 0079); and 
 	a set of one or more control modules (70, Fig. 5; also control module in EVSE, see ¶ 0092) coupled with the receiver and the current control device (as shown in Fig. 5; ¶ 0089, 0090, 0092, 0093), wherein the set of control modules are to cause the current control device to control the amount of current that can be drawn by the electric vehicle through the charging point connection based on the received energy readings from the one or more current monitors to avoid tripping the main circuit breaker (¶ 0012-0015, 0023).

 	POLLACK discloses wherein the amount from the one or more current monitors are separate and apart from an amount of current that is drawn through the charging point connection coupling the electric vehicle with the set of service drop power lines (¶ 0045: provide metering of power being transferred into or out of a remote electric resource, wherein each “electric resource” has a corresponding IPF module; ¶ 0039: definition of electric resource includes vehicles, loads, and other devices; ¶ 0118: current sensor included for each electric resource; ¶ 0116-0117: current monitoring may be internal or external to the device/vehicle; Figure 1 shows a vehicle connected in a residence; ¶ 0175 and 0197, and Figure 14 disclose a plurality of electric resources connected in a home, therefore since each electric resource has current/power metering, the current readings of the electric resources other than the vehicle would be a current reading that is separate and apart from the current that is drawn through the charging connection point by the vehicle; ¶ 0175 and 0197 disclose multiple electric resources connected in a home).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the energy reading as recited in order to provide improved accuracy of energy readings of the consumption devices.
 	Regarding claim 22, SCHULER discloses a corresponding method in an electric vehicle charging station to assist in regulating electrical load management in a residence as applied to claim 1.
 	Regarding claim 28, SCHULER discloses monitoring arrival of the energy readings from the current monitors, wherein an absence of receiving an energy reading from a current 
 	Regarding claim 29, SCHULER discloses the controlling includes dynamically adjusting the amount of current that can be drawn through a charging point connection on the electric vehicle charging station (¶ 0012-0015, 0023).
 	Regarding claim 31, SCHULER as modified by POLLACK teaches an electric vehicle charging station as applied to claim 1 but fails to disclose an amount from one of the one or more current monitors is transmitted to the receiver in response to the amount of current that the corresponding current monitor has monitored being drawn exceeds a threshold. However, it is noted that “a threshold” is not defined or described. SCHULER discloses the current monitored is transmitted when the current exceeds an “instantaneous current reserve” (¶ 0068-0070), which can be considered a “threshold”. Providing a current monitor which transmits current measurements as recited would not provide new or unexpected results and would be an obvious modification to one of ordinary skill in the art. Furthermore, the instant specification discloses “In some embodiments, one or both of the current monitors …transmit an energy reading responsive to detecting a threshold amount of current … while in other embodiments one or both of the current monitors …. transmit an energy reading responsive to detecting any amount of current flowing on the electrical circuits” (see ¶ 0030). Thus, the limitation lacks criticality. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the current monitoring as recited in order to maintain the current within current capacity (SCHULER, ¶ 0012-0014).  
 	Regarding claim 32. 
Claims 2-4 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHULER in view of POLLACK as applied to claims 1, 22, 28, 29, 31, and 32 above, and further in view of ROSENDAHL (US 2009/0045676; cited on IDS).
 Regarding claim 2, SCHULER as modified by POLLACK teaches the electric vehicle charging station as applied to claim 1 but fails to disclose each received energy reading further specifies the amount of current that is being drawn from the set of service drop power lines. ROSENDAHL discloses each received energy reading further specifies the amount of current that is being drawn from the set of service drop power lines (¶ 0004, 0098, 0107). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the energy reading as recited in order to provide increased effectiveness in control of power consumption limits (ROSENDAHL, ¶ 0004). 
 	Regarding claim 3, SCHULER discloses the set of control modules are to cause the current control device to lower the amount of current that can be drawn by the electric vehicle through the charging point connection when the latest received energy readings indicate that the amount of current being drawn from the set of service drop power lines exceeds a threshold (¶ 0015).
 	Regarding claim 4, SCHULER discloses the set of control modules are to cause the current control device to increase the amount of current that can be drawn by the electric vehicle through the charging point connection when the latest received energy readings indicate that the amount of current being drawn from the set of service drop power lines is below a threshold (¶ 0015).
 	Regarding claim 23, SCHULER as modified by POLLACK and ROSENDAHL teaches the method as applied to claim 2.
Regarding claim 24, SCHULER as modified by POLLACK and ROSENDAHL teaches the method as applied to claim 3.
 	Regarding claim 25, SCHULER as modified by POLLACK and ROSENDAHL teaches the method as applied to claim 4.
Claims 5-10, 26, 27, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHULER in view of POLLACK as applied to claim 1, 22, 28, 29, 31, and 32 above, and further in view of CHAI (US 6,225,776; cited on IDS).
 	Regarding claim 5, SCHULER as modified by POLLACK teaches the electric vehicle charging station as applied to claim 1 but fails to disclose the current control device is to energize or de-energize the charging point connection to control the amount of electric current that can be drawn by the electric vehicle charging station through the charging point connection, wherein no electric current can be provided to the electric vehicle when the charging point connection is de-energized.
 	CHAI discloses the current control device is to energize or de-energize the charging point connection to control the amount of electric current that can be drawn by the electric vehicle charging station through the charging point connection, wherein no electric current can be provided to the electric vehicle when the charging point connection is de-energized (col 3, ll. 35-66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include energizing or de-energizing the charging point as recited in order to provide increased safety and control of enforcement of power limits.
 	Regarding claim 6, SCHULER as modified by POLLACK and CHAI teaches the set of control modules are to cause the current control device to de-energize the charging point 
 	Regarding claim 7, SCHULER discloses a timer for each of the current monitors to indicate an expiration of a corresponding energy reading, wherein an expiration of an energy timer is an indication that the corresponding current monitor is not presently detecting current (¶ 0095).
 	Regarding claim 8, SCHULER as modified by POLLACK and CHAI teaches the set of control modules are to cause the current control device to energize the charging point connection or allow the charging point connection to be energized after expiration of each received energy reading (SCHULER, ¶ 0095-0096; CHAI, col 3, l. 35 - col 4, l. 20).
 	Regarding claim 9, SCHULER as modified by POLLACK and CHAI teaches the set of control modules are to evaluate the received energy readings against an electrical load management policy to dynamically control the amount of electric current that can be drawn from the set of service drop power lines by the electric vehicle charging station (SCHULER, ¶ 0012-0015, 0023; CHAI, col 3, ll. 30-31).
 	Regarding claim 10, SCHULER as modified by POLLACK and CHAI teaches the electrical load management policy specifies a minimum amount of electric current that can be drawn by the electric vehicle charging station regardless of the received energy readings (CHAI, several discrete charging currents are disclose, the smallest being 2A, and the charging point connection can draw 2A regardless of the current drawn by the other electrical circuits).
	Regarding claim 26, SCHULER as modified by POLLACK and CHAI teaches the method as applied to claim 5.
Regarding claim 27, SCHULER as modified by POLLACK and CHAI teaches the set of current monitors include one or more of the following: an inductive coupler positioned on an electrical circuit that is coupled with the electrical service panel (CHAI, 40, Fig. 2 shows an inductive coupler), a device that plugs into an electrical receptacle and provides an electrical receptacle for appliances or other electrical consumption devices, a device included in appliances or other electrical consumption devices, and an inductive coupler positioned on the set of service drop power lines.
 	Regarding claim 30, SCHULER as modified by POLLACK and CHAI teaches the method as applied to claims 9 and 10.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. In response to arguments that the IPF modules of secondary reference POLLACK are different from the claimed current monitors, primary reference SCHULER shows the current monitors are attached to electrical circuits of the residence as shown in Figure 1. Regarding secondary reference POLLACK, it is respectfully submitted that each of the IPF modules located in a residence receives current from the electrical circuits of the residence, and therefore it is “attached” to the electrical circuits of the residence within the broadest reasonable interpretation. Furthermore, the instant specification does not appear to disclose the criticality of this limitation. For example, the embodiment of Figure 2 shows the current monitors (210, 215) connected between the AC outlets (174, 178) and the appliances; the embodiment of Figure 3 shows the current monitors (310, 315, 320) as part of the appliances (132, 134, 136); and the embodiment of Figure 5 shows the current monitors (140, 145) connected between the electrical service panel (105) and the AC outlets (174, 176, 178). Therefore, the rejection is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 26, 2021